February 11,2015


                                       No. 04-14-00609-CV


                                 IRMA AND MANUEL LEMUS,
                                             Appellants

                                                  v.



 JOHN RENE AGUILAR. JOHNNY B. WELLS, LAURA ASHLEY WELLS. AND JO1INNY
                                       MONTOYA GARZA.
                                             Appellees


                   From the 73rd Judicial District Court. Bexar County. Texas
                                  Trial Court No. 2012-CI-00251
                            I lonorable Gloria Saldana, Judge Presiding


                                             ORDER

       On February 02. 2015. Appellees John Rene Aguilar. Johnny B. Wells. Laura Ashley
Wells, and Johnny Montoya Garza filed a Motion to Be Released from Mediation Order. After
reviewing the case, the Motion to Be Released from Mediation Order is granted. Abatement of
the appellate deadlines is lifted, and no further action for mediation will be taken.

       It is so ORDERED on February 11.2015.




                                                       Mariajyn Barnara/ Justice
                                                                                        d
       IN WITNESS WHEREOF. I have hereunto set my hand and affixed the s
court on this 1 lIh day of February, 2015.
                  trtiorfHim
                 OF